DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2016/0284743 ("Mellot").
Regarding claim 1, Mellot discloses an optical sensor, comprising: 
a photodetector (502, Fig. 5) configured to be reverse biased at a voltage exceeding a breakdown voltage by an excess bias voltage (502 is a single photon avalanche diode, i.e. it is operated with a reverse bias voltage higher than the breakdown voltage); and 

Regarding claim 3, Mellot discloses the optical sensor of claim 1, wherein the control unit comprises: 
a first switch (504, Fig. 5) having a current path coupled between the photodetector (502, Fig. 5) and a ground node (Fig. 5, paragraph [0035]), the first switch (504, Fig. 5) configured to be operated as a controlled resistance (paragraphs [0035]-[0036], 504 is used for quenching avalanche); 
a second switch (510, Fig. 5) having a current path coupled between a control input of the first switch (504, Fig. 5) and the ground node (Fig. 5), the second switch (510, Fig. 5) configured to be in a conductive state when the control unit is disabled (paragraphs [0035]-[0036], 510 is NMOS transistor conducting when activation signal ENSPAD is at a logic low);
a third switch (508, Fig. 5) having a current path coupled between the control input of the first switch and a voltage supply (VQUENCH, Fig. 5), the third switch (508, Fig. 5) configured to be in a conductive state when the control unit is enabled (paragraphs [0035]-[0036], 508 is PMOS transistor conducting when activation signal ENSPAD is at a logic high); and 
a fourth switch (518, Fig. 5) having a current path coupled between the photodetector (502, Fig. 5) and a second voltage supply (VSPADOFF, Fig. 5). 
Claims 1-2, 4-9, 11-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2017/0179173 ("Mandai"). 
Regarding claim 1, Mandai discloses an optical sensor, comprising: 

a control unit (30, Fig. 1 in combination with 28, Fig. 4A) configured to adjust the reverse bias of the photodetector (paragraphs [0025], [0038], [0041], bias voltage can be dynamically modified).
Regarding claim 2, Mandai discloses the optical sensor of claim 1, wherein the control unit (30, Fig. 1 in combination with 28, Fig. 4A) is configured to adjust a voltage of an anode of the photodetector (Figs. 4A or 4C, paragraph [0036]).
Regarding claim 4, Mandai discloses an optical sensor, comprising: 
a first photodetector (for example 60, Figs. 6 or 7) configured to be reverse biased at a voltage exceeding a breakdown voltage by a first excess bias voltage (50, Fig. 3, paragraph [0031], and paragraph [0039] states the excess bias and sensitivity of pixels 60 is higher than the rest of the pixels); 
a second photodetector (for example 62, Figs. 6 or 7) configured to be reverse biased at a voltage exceeding a breakdown voltage by a second excess bias voltage (52, Fig. 3) different from the first excess bias voltage (50, Fig. 3, paragraph [0033], and paragraph [0039] states the excess bias and sensitivity of pixels 62 is lower than pixels 60 but higher than the rest of the pixels); and 
a control unit (30, Fig. 1 in combination with 28, Fig. 4A) configured to adjust the first excess bias voltage and to adjust the second excess bias voltage (paragraph [0039], pixel bias control circuit 30 selects the bias to be applied by local circuit 28, to each pixel in the array 22, Fig. 6).
Regarding claim 5, Mandai discloses the optical sensor of claim 4, wherein the control unit comprises: 
a first control unit (30, Fig. 1, in combination with 28, Fig. 4A of pixel 60, Fig. 6, paragraph [0026], each sensing element has its own local biasing circuit 28) configured to adjust the first excess bias voltage (paragraph [0039], the excess bias and sensitivity of pixels 60 is higher than the rest of the pixels); and 
a second control unit (30, Fig. 1, in combination with 28, Fig. 4A of pixel 62, Fig. 6, paragraph [0026], each sensing element has its own local biasing circuit 28) configured to adjust the second excess bias voltage (paragraph [0039], the excess bias and sensitivity of pixels 62 is lower than pixels 60 but higher than the rest of the pixels).
Regarding claim 6, Mandai discloses the optical sensor of claim 4, wherein the optical sensor can be operated in: 
a first mode of operation wherein all photodetectors operate as first photodetectors (paragraph [0035], bias control circuit 30 may set the individual pixel bias voltages so as to equalize the sensitivity, claim 11 and 15); and 
a second mode of operation wherein some photodetectors operate as first photodetectors and some photodetectors operate as second photodetectors (Figs. 6 or 7, paragraph [0039], some pixels have higher bias/sensitivity than other pixels).
Regarding claim 7, Mandai discloses the optical sensor of claim 4, further comprising a third photodetector (64, Fig. 6) configured to be reverse biased at a voltage exceeding a breakdown voltage by a third excess bias voltage different from the first excess bias voltage and the second excess bias voltage (paragraph [0039], pixels 64 have the lowest bias/sensitivity 
Regarding claim 8, Mandai discloses the optical sensor of claim 7, wherein the optical sensor can be operated in: 
a first mode of operation wherein all photodetectors operate as first photodetectors (paragraph [0035], bias control circuit 30 may set the individual pixel bias voltages so as to equalize the sensitivity); 
a second mode of operation wherein some photodetectors operate as first photodetectors and all other photodetectors operate as second photodetectors (60, 62, Figs. 6, or Fig. 7 illustrates example with only two types of pixels 60 and 62, and paragraph [0039], states any region of any suitable shape may be chosen); and 
a third mode of operation wherein some photodetectors operate as first photodetectors, some photodetectors operate as second photodetectors, and some photodetectors operate as third photodetectors (60, 62, 64, Fig. 6, paragraph [0039], some pixels have higher bias/sensitivity than other pixels and any region of any suitable shape may be chosen).
Regarding claim 9, Mandai discloses the optical sensor of claim 7, wherein the second excess bias voltage (52, Fig. 3, paragraphs [0032]-[0033], paragraph [0039] pixels 62 have lower bias/sensitivity than pixels 60) is lower than the first excess bias voltage (50, Fig. 3, paragraphs [0032]-[0033], [0039]) or the third excess bias voltage is lower than the second excess bias 
Regarding claim 11, Mandai discloses the optical sensor of claim 9, wherein the second excess bias voltage or the third excess bias voltage are varied over a shot cycle of a photoemitter (paragraphs [0041]-[0042], bias control circuit 30 can modify the bias voltages of any pixel in synchronization with the scanning of a laser beam).
Regarding claim 12, Mandai discloses the optical sensor of claim 11, wherein the second excess bias voltage or the third excess bias voltage are increased over the shot cycle of the photoemitter (paragraphs [0025], [0041]-[0042], bias control circuit 30 can modify and increase the bias voltages of any pixel in synchronization with the scanning of a laser beam).
Regarding claim 16, Mandai discloses a method of operating an optical sensor comprising: 
reverse biasing a photodetector above a breakdown voltage by an excess bias voltage (paragraph [0022] and claim 11); and
adjusting the reverse bias of the photodetector (paragraphs [0025], [0041], bias voltage can be dynamically modified).
Regarding claim 17, Mandai discloses the method of claim 16, wherein the optical sensor comprises the photodetector (60, Figs. 6 or 7), a second photodetector (62, Fig. 6 or 7) and a third photodetector (64, Fig. 6), wherein the method further comprises: 
reverse biasing the second photodetector (62, Figs. 6 or 7) at a voltage exceeding a breakdown voltage by a second excess bias voltage different than the excess bias voltage (paragraph [0039], the excess bias and sensitivity of pixels 62 is lower than pixels 60); 

adjusting the reverse bias of the second photodetector (62, Figs. 6 or 7, paragraphs [0025], [0038], [0041], bias voltage can be dynamically modified for any pixel); and 
adjusting the reverse bias of the third photodetector (64, Fig. 6, paragraphs [0025], [0038], [0041], bias voltage can be dynamically modified for any pixel).
Regarding claim 18, Mandai discloses the method of claim 17, wherein the second excess bias voltage is lower than the excess bias voltage (paragraph [0039], the excess bias and sensitivity of pixels 62 is lower than pixels 60) and the third excess bias voltage is lower than the second excess bias voltage (paragraph [0039], pixels 64 have the lowest bias/sensitivity relative to pixels 60 and 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mandai in view of U.S. Patent Publication No. 2018/0180470 ("Seitz").
Regarding claim 13, Mandai discloses the optical sensor of claim 12, and Mandai further discloses that the sensitive region of the photodetection array can be tailored to the shape of an illuminating light beam (Fig. 6 and paragraph [0040]), and that the biasing can be synchronized with the scanning of a laser beam (paragraphs [0041]-[0042]).
Mandai does not explicitly disclose that the second excess bias voltage and the third excess bias voltage are increased during different portions of the shot cycle of the photoemitter. 
However, Seitz teaches excess bias voltage and the third excess bias voltage are increased during different portions of the shot cycle of the photoemitter (paragraphs [0123]-[1024], and Fig. 12). 
It would have been obvious to one of ordinary skill in the art to increase the bias voltage of surrounding photodetectors in Mandai as disclosed by Seitz in order to properly tailor the photodetector array to the shape of a larger light beam, or to increase the sensitivity to be able to detect objects farther away.
Regarding claim 15, Mandai in view of Seitz discloses the optical sensor of claim 13, and Mandai further discloses the sensitive region of the photodetection array can be tailored to the shape of an illuminating light beam (Fig. 6 and paragraph [0040]).  
Further, Seitz discloses the second excess bias voltage and the third excess bias voltage are increased until being equal to the first excess bias voltage (paragraphs [0123]-[1024], and Fig. 12).
 It would have been obvious to one of ordinary skill in the art to increase the bias voltage of surrounding photodetectors in Mandai as disclosed by Seitz in order to properly .
Claims 10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mandai in view of U.S. Patent Publication No. 2016/0223397 ("Tsai").
Regarding claim 10, Mandai discloses the optical sensor of claim 9, and Mandai further discloses that the biasing can be synchronized with the scanning of a laser beam (paragraphs [0041]-[0042]). 
Mandai does not explicitly disclose that the first excess bias voltage is fixed.  However, Tsai discloses a first excess bias voltage is fixed (paragraph [0010], the excess voltage is kept at a fixed value).
It would have been obvious to one of ordinary skill in the art to maintain a fixed excess voltage as disclosed by Tsai in the device of Mandai in order to stabilize the detection sensitivity of photons by the SPAD.
Regarding claim 19, Mandai discloses the method of claim 18, and Mandai further discloses that the biasing can be synchronized with the scanning of a laser beam (paragraphs [0041]-[0042]). 
Mandai does not explicitly disclose that the first excess bias voltage is fixed.  However, Tsai discloses a first excess bias voltage is fixed (paragraph [0010], the excess voltage is kept at a fixed value).
It would have been obvious to one of ordinary skill in the art to maintain a fixed excess voltage as disclosed by Tsai in the device of Mandai in order to stabilize the detection sensitivity of photons by the SPAD.
Regarding claim 20, Mandai in view of Tsai discloses the method of claim 19, and Mandai further discloses that the second excess bias voltage and the third excess bias voltage are varied over a shot cycle of the photoemitter (paragraphs [0041]-[0042], bias control circuit 30 can modify the bias voltages of any pixel in synchronization with the scanning of a laser beam). 
Regarding claim 21, Mandai in view of Tsai discloses the method of claim 20, and Mandai further discloses that the second excess bias voltage and the third excess bias voltage are increased over the shot cycle of the photoemitter (paragraphs [0025], [0041]-[0042], bias control circuit 30 can modify and increase the bias voltages of any pixel in synchronization with the scanning of a laser beam).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mandai in view of Tsai further in view of Seitz.
Regarding claim 22, Mandai in view of Tsai discloses the method of claim 21, and Mandai further discloses that the sensitive region of the photodetection array can be tailored to the shape of an illuminating light beam (Fig. 6 and paragraph [0040]) and that the biasing can be synchronized with the scanning of a laser beam (paragraphs [0041]-[0042]). 
Mandai in view of Tsai does not explicitly disclose that the second excess bias voltage and the third excess bias voltage are increased during different portions of the shot cycle of the photoemitter. 
However, Seitz teaches excess bias voltage and the third excess bias voltage are increased during different portions of the shot cycle of the photoemitter (paragraphs [0123]-[1024], and Fig. 12). 

Regarding claim 24, Mandai in view of Tsai further in view of Seitz discloses the method of claim 22, and Mandai further discloses the sensitive region of the photodetection array can be tailored to the shape of an illuminating light beam (Fig. 6 and paragraph [0040]). 
Further, Seitz discloses the second excess bias voltage and the third excess bias voltage are increased until being equal to the first excess bias voltage (paragraphs [0123]-[1024], and Fig. 12).
 It would have been obvious to one of ordinary skill in the art to increase the bias voltage of surrounding photodetectors in Mandai in view of Tsai as disclosed by Seitz in order to properly tailor the photodetector array to the shape of a larger light beam, or to increase the sensitivity to be able to detect objects farther away.
Allowable Subject Matter
Claims 14 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention and method as claimed, specifically in combination with:  a third excess bias voltage increased during a portion of the shot cycle of the photoemitter and a second excess .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2018/0180473 ("Clemens") discloses varying bias voltages as an electronic aperture for switching off certain groups or reducing their sensitivities (paragraph [0054]).
Foreign Patent Publication No. DE102014207599 ("Bosch") discloses activating an initial number of SPAD cells at the same time, but then increasing the number over time to make the receiver more sensitive to farther reflections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONICA T TABA/             Examiner, Art Unit 2878     




/GEORGIA Y EPPS/             Supervisory Patent Examiner, Art Unit 2878